Filed 4/10/12 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2012 ND 70







In the Matter of the Adoption 

of K.R.H.N. 



T.D.H.N. and W.J.N., 		Petitioners and Appellees



v.



North Dakota Department of 

Human Services and T.E.K., 		Respondents



T.E.K.,                                                                                                           Appellant







No. 20120139







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David W. Nelson, Judge.



AFFIRMED.



Per Curiam.



Justin D. Hager, 1110 College Drive, Suite 211, Bismarck, N.D. 58501-1225, for petitioners and appellees.



Kent M. Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for appellant.

Adoption of K.R.H.N.

No. 20120139



Per Curiam.

[¶1]	T.E.K., the natural father of K.R.H.N., appeals from a final decree of adoption terminating his parental rights to K.R.H.N. and allowing W.J.N. to adopt the child.  T.E.K. argues the district court erred in finding he had abandoned the child and erred in granting the petition for adoption.  We affirm the decree under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner